Citation Nr: 0822883	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  06-03 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi



THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for chronic chest pain.

4.  Entitlement to service connection for high blood 
pressure.

5.  Entitlement to service connection for chronic low back 
pain.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served with the Mississippi Army National Guard 
for nearly twenty-eight years, from 1976 to 2004.  He was 
activated for service in support of Operation Enduring 
Freedom in January 2003, and was discharged on account of 
physical disability in April 2004.  He had six months of 
prior active duty.

The veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing before a Veterans 
Law Judge.  Such a hearing was scheduled via video conference 
in October 2007.  The veteran was notified of the scheduled 
time and place but failed to appear for the hearing.  When an 
appellant elects not to appear at the prescheduled hearing 
date, the request for a hearing will be considered to have 
been withdrawn.  38 C.F.R. § 20.704(d).  His appeal will thus 
be adjudicated without further delay based upon all the 
evidence presently of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on his part is required.


REMAND

The Board of Veterans' Appeals (Board) is hampered in its 
review of this case by the absence of many of the veteran's 
service records.  The Readiness non-Commissioned Officer of 
his National Guard battalion has certified that his unit is 
unable to locate any of his personnel records and many of his 
medical records and is thus unable to provide the records, or 
copies thereof, to the VA for review in connection with these 
claims.  In cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, however, it appears as though there may be 
other medical evidence which could be obtained to supplement 
the record, especially to indicate the veteran's physical 
condition prior to entrance onto his most recent period of 
active duty.  According to the report of a December 2004 VA 
examination, the veteran receives private medical treatment, 
to include prescriptions for his medications, from a Dr. M. 
in Smithville, Mississippi, and has received medical care 
from the Emergency Room in Aberdeen, Mississippi, as well.  
In light of the VA's heightened obligation to the veteran in 
the absence of his complete National Guard records, the Board 
is of the opinion that a remand to attempt to obtain 
additional information about the status of the veteran's 
health is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the 
disabilities at issue at any time since 
his entry into the National Guard in 
1976, to include Dr. M. in Smithville, 
Mississippi, and the Emergency Room in 
Aberdeen, Mississippi.  After securing 
the necessary releases, the RO should 
obtain these records for inclusion in the 
veteran's claims file.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, accomplishing any further 
evidentiary development which may become 
apparent.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
L. M. BARNARD
Acitng Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


